Title: To George Washington from Field Officers of the Connecticut Light Horse, 16 July 1776
From: Field Officers of the Connecticut Light Horse
To: Washington, George



May it Please your Excellency
City of NewyorkJuly 16th 1776

By the positive Laws of the Colony of Connecticut establishing the Troops of Light Horse, they are expressly exempted from

Staying in Garrison, or doing Duty on Foot, apart from their Horses; this being the Case, of which the Regiments under our Command, in this place, are fully sensible, find it impossible for us to detain them any longer under that Idea; they moreover remonstrate against it, alledging, that they came out without the least expectation or preparation for such Service—as your Excellency thot it inconsistent to distinguish these, from the other Troops on the Ground; and as it will be impossible for them much longer to Sustain their Horses here, they humbly ask your Excellencys Dismission in form, Major Starr waits upon yr Excellency for this purpose, & any Commands for his Honor Govr Trumbull—We are, with Every Sentiment of Respect—yr Excellencys most Obt hble Servts

Thos Seymour
Wm Hart
Elisha Sheldon
Daniel Starr

